Citation Nr: 1217705	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD), prior to July 15, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for right eye arteritic ischemic neuropathy (AION), prior to September 27, 2005.

4.  Entitlement to an initial evaluation in excess of 30 percent for right eye AION, since September 27, 2005.

5.  Entitlement to an initial compensable evaluation for right lower extremity peripheral vascular disease (PVD).

6.  Entitlement to an initial compensable evaluation for left lower extremity PVD.

7.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy, prior to April 7, 2009.

8.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy, since April 7, 2009.

9.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, prior to April 7, 2009.

10.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy, since April 7, 2009.

11.  Entitlement to a finding of total disability based on individual unemployability, prior to July 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for type II diabetes mellitus, left and right lower extremity peripheral neuropathy, CAD, right eye AION, left and right lower extremity PVD, and residuals of a right fourth toe fracture, and assigned initial evaluations.  The RO also denied service connection for low back and right knee disabilities.  The Veteran has since relocated, and the Little Rock, Arkansas, holds jurisdiction.

The Veteran testified at a May 2007 hearing before the undersigned Veterans Law Judge, via videoconference from the RO.  A transcript of the hearing is of record.  In a January 2008 decision, the Board remanded the appeal for further development.  

In November 2009, the Board issued a decision denying entitlement to increased evaluations for diabetes, a right fourth toe fracture, peripheral neuropathy of the bilateral lower extremities, and PVD of the bilateral lower extremities.  The Veteran appealed all but the evaluation of the residuals of a right fourth toe fracture to the Court of Appeals for Veterans Claims (Court or CAVC).  In an October 2011 Memorandum Decision, the Court vacated the Board's denials and remanded the matters for further consideration.

The November 2009 Board decision also remanded the issues of service connection for right knee and low back disabilities, as well as evaluation of CAD and right eye AION, for further development.  The Board additionally inferred the appellate issue of entitlement to TDIU, and remanded that matter as well.

Both the issues remanded by the Court and by the Board have now been returned to the Board for appropriate action.

During the pendency of the appeal, VA has issued a number of rating decisions assigning increased evaluations for some portion of the appellate period for certain disabilities.  In all instances, the Veteran has expressed his desire to continue his appeal, in pursuit of the highest evaluations permitted.  As VA has granted a total schedular evaluation for CAD effective from July 15, 2010, evaluation of that disability since that date is no longer considered to be on appeal, as the full benefit sought was awarded.  Similarly, service connection for a right knee disability was granted in the same February 2011 rating decision; that appeal is also satisfied.

The remaining evaluation issues have been recharacterized to reflect the stages of evaluation currently before the Board.

All issues save evaluation of right eye AION since September 27, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the appellate period has anatomical loss of the right eye been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for right eye AION since September 27, 2005, are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6080.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right eye AION.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Social Security Administration certified in March 2008 that it had conducted searches for the Veteran's records, but such could not be located.  Further efforts would be futile.  38 C.F.R. § 3.159 (c) (2).  While there is a gap in the produced VA treatment records, such gap is not relevant to the issue decided.

VA examinations have been conducted and necessary opinions obtained.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Examiners have made all findings required for application of the rating schedule, and where opinions have been offered have included appropriate rationales with supporting facts.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Stages of evaluation are considered here, as denoted above.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The criteria for rating disabilities of the eye were amended effective December 10, 2008.  As these amendments apply to all applications for benefits received by VA on or after December 10, 2008, and the Veteran's claim was received prior to that date, the amendments do not apply in this case.  The older criteria must be applied.

The Veteran's right eye disability has, since September 27, 2005, been rated 30 percent disabling under Diagnostic Code 6080 (2008).  That Code considers the degree of impairment of the field of vision; the effective date marks the date of a VA examination showing entitlement to the assigned rating.  Importantly, only the right eye disability is service connected.  The left eye is therefore considered to have normal vision; testing shows this to be accurate in fact as well, and hence the paired organ rule is not for application.  Blindness in both eyes is not shown.  38 C.F.R. § 3.383.  Code 6080 provides that for unilateral service connected impairment of visual field, no greater than a 30 percent evaluation is possible.  38 C.F.R. § 4.84a, Code 6080 (2008).  

Evaluation in excess of 30 percent is only possible, in light of the normal vision of the nonservice connected left eye, if there is anatomical loss of the service connected right eye.  38 C.F.R. § 4.84a, Code 6066 (2008).  There is no evidence or allegation of such loss of record, and hence no higher schedular evaluation is possible.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As the applicable rating schedule allows for higher evaluations for symptoms and injuries which are simply not present here, and the criteria encompass fully the Veteran's complaints, the schedular criteria are found to be adequate, and no further discussion of extraschedular entitlement is required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 30 percent for right eye AION since September 27, 2005, is not warranted.


ORDER

An initial evaluation in excess of 30 percent for right eye AION since September 27, 2005, is denied.


REMAND

Remand is required in connection with all remaining issues, to ensure compliance with the duty to assist and the Veteran's due process rights.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998)

With regard to all claims for increased evaluation, a review of the claims file reveals that VA treatment records are not complete.  There is a gap in the records associated with the claims file from March 2008 to March 2010.  Select records from May and August 2006 are contained in the file, indicating that the Veteran was in fact being actively treated at VA facilities, but the printed records pertain solely to a nonappeal claim of service connection for a psychiatric disability.  

The missing records are potentially relevant to the claims before the Board.  The assigned evaluations may be impacted by evidence of worsening or improvement reflected in VA treatment records.  A large majority of the evaluation appeals involve staged ratings, the demarcation point for which falls within the span of missing records.  Remand is required to obtain these records.  Updated records should also be obtained; the most recent records associated with the claims file are dated in May 2010.

Regarding the evaluation of right eye AION prior to September 27, 2005, the prior November 2009 remand required referral of the matter to the Director of the Compensation and Pension Service for guidance on how to rate an eye disability manifesting as both impaired visual acuity and visual field impairment under the applicable criteria, in effect prior to December 10, 2008.  This was accomplished in February 2011.

The Director found that "on the basis of loss of visual efficiency," a 20 percent evaluation was warranted for right eye AION prior to September 27, 2005.  The Director also indicated that the 20 percent evaluation was an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  Unfortunately, the Board cannot decipher how the Director arrived at the rating.  No factors are cited and no guidance is provided on how the dual manifestations should be evaluated.  The Director's decision includes a worksheet which refers to various unknown Tables (50, 53, 54, and 55) used to calculate the overall disability; the tables are not provided.  The absence of rationale prevents the Board from conducting any meaningful review.  Remand is required for an explanation of how the evaluation was assigned, and how the extraschedular test under Thun v. Peake, 22 Vet. App. 111 (2008) was applied.

In connection with the claim of service connection for a low back disability, remand is required for an adequate VA examination, or clarification of the medical opinion of record.  The July 2010 VA examiner conducted a full review of the claims file and examined the Veteran.  All necessary findings were made, and an accurate medical history was noted.  The examiner opined that it was less likely than not that the currently diagnosed back condition was incurred in service.  However, the examiner also implied that the Veteran's reports of some back pain over the years since service were accurate, and such complaints may have existed prior to "20 years ago" when the back became "significantly symptomatic."  It is unclear if the doctor is endorsing the idea that there were minor insignificant symptoms, but symptoms nonetheless, since service.  On remand, the examiner must clearly state whether the documented in-service complaints of low back pain represented acute and transitory conditions, or if they resulted in a chronic, but low-grade, back problem which later is now symptomatic.  The examiner must also address whether any intercurrent injuries or stresses were made worse (aggravated) by the occurrence of the in-service problems.  

Finally, the matter of entitlement to TDIU is inextricably intertwined with the open issues of evaluation and service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  A determination of TDIU is dependent upon findings regarding the impact of service connected disabilities on occupational functioning.  Until the pending appeals are resolved, their impact cannot be determined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the medical center (VAMC) in Little Rock, Arkansas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2008 to March 2010, and from May 2010 to the present.

2.  Return the claims file to the VA examiner who saw the Veteran for a Joints and Spine examination in July 2010; if the examiner is no longer available, schedule the Veteran for a new VA Spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner should clarify the July 2010 medical opinion.  Did the in-service back complaints in October 1968 and August 1969 at least as likely as not result in a chronic low back disability?  Was an asymptomatic condition present since 1968/1969?  Did the occurrence of such problems cause later injuries to be aggravated beyond their natural progression?

In so opining, the examiner must discuss the radiographic evidence of mild degenerative disk disease in 1991.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Refer the matter of evaluation of right eye AION in excess of 20 percent prior to September 27, 2005, to the Director of Compensation and Pension Services for an explanation of the factors and rationale used in assigning the 20 percent evaluation.  Copies of any reference Tables relied upon must be provided.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


